Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to application 17/190,823 filed March 3, 2021. Claims 1-70 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 24, 47 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.
Claims 1 and 24 recite a management device for operation…, the management device comprising: at least one processor…; application service logic…; one or more local communication interfaces…; a network interface…; storage… Thus, applying the broadest reasonable interpretation in light of the specification, the processor, the application service logic, the local communication interfaces, the network interface and the storage can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claims are directed to "an apparatus" comprising software per se. Because of this, claims 1 and 24 lack the necessary structural elements to be an apparatus. Therefore, the claims fail to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.
Claim 47 recites a management device for operation…, the management device comprising: at least one processor…; application service logic…; one or more communication interfaces including at least: one or more first communication interfaces…and one or more second communication interfaces…; and storage… Thus, applying the broadest reasonable interpretation in light of the specification, the processor, the application service logic, the communication interfaces including the first communication interface and the second communication interface, and the storage can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claims are directed to "an apparatus" comprising software per se. Because of this, claim 47 lacks the necessary structural elements to be an apparatus. Therefore, the claim fails to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“application service logic comprising hardware and/or software configured to execute…at least one local application configured to manage…”
“storage operatively coupled to the at least one processor…, when executed, configure the at least one processor to: receive…; transmit…; receive…; transmit…; receive…; send…”
“the obtained at least one local application is configured to be updated…” found in Claims 1, 15, 24, 38, 47 and 62.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Thus, the claimed elements “application service logic”, “at least one local application”, and “storage” are not found to have corresponding structure within original disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-70 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26, 57-77 (hereafter “patent claim”) of U.S. Patent No. 10,630,501.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 10,630,501 as outlined in the table below:

Examined claim 1
A management device for operation at a user premises to provide local application services for a plurality of endpoint devices, the management device comprising: 
     at least one processor; 
     application service logic comprising hardware and/or software configured to execute, via the at least one processor, at least one local application configured to manage operation of a first endpoint device of the plurality of endpoint devices; 
     one or more local communication interfaces associated with one or more of the at least one local application, wherein the one or more local communication interfaces enable local, bi-directional communication with the first endpoint device; 
     a network interface that enables communication with a remote management application via a wide area network; and 
     storage operatively coupled to the at least one processor, the storage storing instructions that, when executed, configure the at least one processor to: 
        receive, via the one or more local communication interfaces, endpoint data from the first endpoint device; 
        transmit, via the one or more local communication interfaces, at least a portion of the received endpoint data to a second endpoint device; 
        receive, via the one or more local communication interfaces and from the second endpoint device, endpoint management information to manage home automation operations of the first endpoint device; 
        transmit, via the one or more local communication interfaces, endpoint management instructions to the first endpoint device based, at least in part, on the received endpoint management information; 
        receive, via the network interface, a software and/or firmware update for one or more of the plurality of endpoint devices; and 
        send, via the one or more local communication interfaces, the software or firmware update to the one or more of the plurality of endpoint devices for installation by the first endpoint device.

Patent claim 1

A management device for operation at a user premises with at least a first endpoint device and a second endpoint device, the management device comprising:













     a network interface that communicates with a remote manager;

     at least one interface configured to wirelessly communicate, via a local mesh wireless network, with the first endpoint device and/or the second endpoint device;
     at least one processor; and
     memory coupled to the at least one processor and having programming that causes the management device to perform operations including: 
       receiving data from the first endpoint device, 
       storing the received data to enable reporting of the received data for viewing via a user device,

       managing one or more home automation functions of at least one of the first or second endpoint devices based on the received data, and




       managing one or more software updates by receiving software via the network interface, storing the received software, and sending the received software to at least one of the first or second endpoint devices that implements the software.



	Examined claim 1 recites the similar limitations in patent claim 1. Thus, it would have been obvious to patent claim 1 because the similar limitations are obvious variation. Examined claims 2-77 recite the similar limitations of patent claims 2-26, 57-77.

Claim 1 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16, 21 (hereafter “patent claim”) of U.S. Patent No. 11,381,414.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,381,414 as outlined in the table below:






Examined claim 1
A management device for operation at a user premises to provide local application services for a plurality of endpoint devices, the management device comprising: 
     at least one processor; 
     application service logic comprising hardware and/or software configured to execute, via the at least one processor, at least one local application configured to manage operation of a first endpoint device of the plurality of endpoint devices; 
     one or more local communication interfaces associated with one or more of the at least one local application, wherein the one or more local communication interfaces enable local, bi-directional communication with the first endpoint device; 
     a network interface that enables communication with a remote management application via a wide area network; and 
     storage operatively coupled to the at least one processor, the storage storing instructions that, when executed, configure the at least one processor to: 
        receive, via the one or more local communication interfaces, endpoint data from the first endpoint device; 
        transmit, via the one or more local communication interfaces, at least a portion of the received endpoint data to a second endpoint device; 
        receive, via the one or more local communication interfaces and from the second endpoint device, endpoint management information to manage home automation operations of the first endpoint device; 
        transmit, via the one or more local communication interfaces, endpoint management instructions to the first endpoint device based, at least in part, on the received endpoint management information; 
        receive, via the network interface, a software and/or firmware update for one or more of the plurality of endpoint devices; and 
        send, via the one or more local communication interfaces, the software or firmware update to the one or more of the plurality of endpoint devices for installation by the first endpoint device.








Patent claim 21

The device manager of claim 16, wherein the program modules include a firmware update.

Patent claim 16

A device manager for operation at a premises, comprising:



     at least one processor; and 
     one or more memories coupled to the at least one processor and containing instructions that, when executed by the at least one processor, cause the device manager to perform operations including:
        connecting, via a local wireless network, with multiple endpoint devices to provide information related to at least one of device availability, information quality, or resource utilization in relation to at lest one of the multiple endpoint devices, wherein the at least one of the multiple endpoint devices is configured to be controlled by a mobile device;
































       receiving program modules for a first of the multiple endpoint devices;



       sending, via the at least one local wireless network, at least one of the received program modules to the first of the multiple endpoint devices;

      receiving information from the first of the multiple endpoint devices that is implementing the at least one of the received program modules;
      causing the information to be sent from the device manager to a remote computing device; and

      enabling viewing of status data related to the first of the multiple endpoint devices via the mobile device, wherein the status data is provided in a user interface, on the mobile device, for management of one or more of the multiple endpoint devices.



	Examined claims 1 recites the similar limitations in patent claim 21. However, the patent claim 21 further recites limitations “connecting, via a local wireless network, with multiple endpoint devices to provide information related to at least one of device availability, information quality, or resource utilization in relation to at least one of the multiple endpoint devices, wherein the at least one of the multiple endpoint devices is configured to be controlled by a mobile device; and enabling viewing of status data related to the first of the multiple endpoint devices via the mobile device, wherein the status data is provided in a user interface, on the mobile device, for management of one or more of the multiple endpoint devices” .Thus, it would have been obvious to broaden patent claim 21 because omitting the limitations is obvious variation. 

Allowable Subject Matter
Claims 1-70 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459